Citation Nr: 1723130	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  05-32 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for spontaneous C5-6 cervical ankylosis status post vertebrae compression fracture prior to December 2, 2010, and a disability rating in excess of 40 percent for the disability from December 2, 2010.

2. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to June 1964.

This matter came to the Board of Veterans' Appeals (Board) from a September 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues on appeal were last before the Board in April 2012 at which time the Board remanded the issues for additional evidentiary development.  

In July 2009 the Board issued a decision that denied an increased evaluation in excess of 30 percent for the service-connected spontaneous C5-6 cervical ankylosis, status post vertebrae compression fracture for the time period on appeal.  In a June 2009, the Veteran's representative argued that there was a clear and unmistakable error (CUE) in the November 1989 rating decision that granted service connection for the C5 compression fracture with limited motion, for failure to grant a separate 10 percent evaluation under Diagnostic Code 5285 for demonstrable vertebral deformity.  In an Order dated February 2010, the Court granted a Joint Motion for Remand (JMR) that vacated the July 2009 Board decision.  The JMR noted that if the RO found that CUE was present in the November 1989 rating decision, the terms of the JMR would be moot.  In November 2010 and April 2012 the Board remanded the issue to the RO via the Appeals Management Center for adjudication.  The RO adjudicated the claim in May 2012 and found no CUE.  The RO decision became final in May 2013 and the Veteran has not sought to reopen the issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In April 2016, the Veteran underwent a VA examination in regard to his cervical spine disability.  In a subsequent May 2016 rating decision, the AOJ awarded an increased evaluation of 40 percent, effective April 16, 2016, which corresponds to the date of VA examination.  No Supplemental Statement of the Case (SSOC) was issued following receipt of the VA examination report.

In this regard, the Board points out that the appellate scheme set forth in 38 U.S.C.A. § 7104 (a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003).  Pursuant to 38 C.F.R. § 20.1304 (c) (2016), any pertinent evidence submitted to the Board by the AOJ after the certification of appeal must be referred to the AOJ for review, unless such procedural right is waived by the Veteran or his representative, or unless the Board determines that the benefits to which the evidence relates may be fully allowed on appeal without such referral.  With respect to evidence received prior to certification to the Board, the AOJ must issue an SSOC; notably, the governing regulations do not include a waiver provision.  38 C.F.R. §§ 19.31, 19.37 (2016).  Here, inasmuch as the new evidence was received before the claims were recertified to the Board in July 2016, a remand is warranted for the AOJ to reconsider the claim on appeal in light of such evidence, and to issue an SSOC reflecting such consideration.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claims on appeal in light of all pertinent evidence, to include all that has been added to the VBMS and/or Virtual VA file(s) since the last adjudication (to particularly the April 2016 examination report).

2.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that reflects consideration of all additional evidence received, and includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




